Citation Nr: 1646133	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Navy aboard the U.S.S. Henrico from January 1954 to January 1958.  He died in April 2011.  The Appellant is the Veteran's surviving spouse.  She has been substituted as the claimant to continue the above claim, which was pending at the time of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board remanded the case for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to asbestos while in service.

2. The weight of the evidence is against a finding that the Veteran's COPD was related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a February 2010 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In response to additional notice, the appellant indicated in April 2012 that she had nothing further to submit in support of her claim.

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, and a VA medical opinion.

The Board finds the September 2014 VA medical opinion was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This medical opinion is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on this claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The representative argues that the September 2014 VA medical opinion was inadequate because the examiner did not have any particular expertise, experience, training, or competence in commenting on respiratory disorders because his specialty was noted as "internist."  The representative requested that a pulmonologist review this case.  The argument that a medical opinion must be provided by a licensed physician with a particular specialty or subspecialty is without basis.  The regulations specifically provide "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions." 38 C.F.R. § 3.159(a)(1).  As the September 2014 VA examiner was identified as an internist, he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  While VA is required to provide an adequate opinion, VA does not have to provide an opinion by the medical professional of the claimant's choosing or with the particular qualifications the claimant would like the examiner to have.  Therefore, the medical opinion is adequate on the issue decided herein.

The Board notes that the Veteran's representative also requested an opinion from an independent medical expert (IME).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) (when additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion from one or more independent medical experts who are not employed by VA.)  However, the Board finds that no such opinion is necessary.  Simply stated, the record in this appeal does not reflect the medical complexity or controversy required for obtaining an advisory opinion from an IME.  While the Veteran's representative argues that the various opinions and medical studies of record should be reconciled, the only competent, reasoned medical opinions provided for this Veteran's specific case clearly provided a negative nexus between his COPD and service, including his conceded in-service asbestos exposure.  The Veteran's representative has provided no evidence showing that the VA examiner is not competent or qualified to examine the Veteran's claims file and provide an opinion.  There is also no showing that the Veteran's medical condition was somehow out of the ordinary, requiring an "expert."  Accordingly, there is no basis upon which to remand this claim for an additional opinion, and the Board finds that no further development is required in this case.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claimed service connection for COPD.  Specifically, he asserted in a February 2010 statement that he was exposed to asbestos for 42 months while aboard the U.S.S. Henrico and developed COPD as a result of that exposure.  Also, he claimed a laboratory technician at the Sheridan, Wyoming, Veterans Affairs Medical Center told him that his inability to expel carbon dioxide from his lungs was a result of asbestos exposure.

The representative elaborates in his September 2016 appellant brief and cites research from the National Institute of Occupational Health and Safety (NIOSH), as well as a Swedish study linking inhalation of airborne particulates, including asbestos, to COPD.  NIOSH estimates that approximately 15% of COPD is attributable to occupational inhalation of dust, including coal mine dust and crystalline silica.  A survey taken by NIOSH found employees in the rubber, plastics, leather manufacturing, utilities, building services, textile manufacturing and construction industries faced an increased risk of COPD.  A Swedish study of over 300,000 male construction workers found that participants who were exposed to airborne toxins, including asbestos, suffered higher COPD mortality rates than those who were not exposed to occupational dust inhalation.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Regarding the Veteran's asbestos exposure, there is no specific statutory or regulatory guidance with regard to asbestos-related diseases.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos. Id.  The DVB Circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).  The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service personnel records shows that throughout his active service, he served aboard the U.S.S. Henrico.  As noted in the August 2014 Board remand, the Board recognizes that during the time the Veteran was in active service, asbestos was known to exist on naval vessels and it is therefore conceded that the Veteran had some degree of asbestos exposure while on active service.  As such, despite asbestos exposure not usually being associated with the military occupational specialty (MOS) of radio operator, exposure to asbestos would be consistent with the Veteran's service in this case.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records show that his lungs and chest were normal at the time of separation and his chest x-ray was negative for any abnormalities.

Post-service VA treatment records show that the Veteran began treatment for a reactive airway disease in April 2000.  He was treated for worsening asthma symptoms until approximately December 2006 when he was diagnosed with COPD.  See VA medical treatment records VAMC Sheridan dated November 1998 through April 2011 and Pulmonary Function Report dated December 2006.

The Veteran's second pulmonary function analysis conducted in January 2010 contains the handwritten note "Exposed to asbest. 42 mos. - Disability [sic]."

During his April 2010 VA examination for bilateral hearing loss and tinnitus, the Veteran reported having smoked since age six.  Post-service VA medical treatment records show that the Veteran reported quitting smoking prior to November 1998, but he resumed smoking in October 2004.  See VA medical treatment records VAMC Sheridan dated November 1998 through April 2011.

Pursuant to the August 2014 Board remand, the RO obtained a medical opinion in September 2014.  The examiner reviewed the Veteran's entire claims file in order to provide a medical opinion as to whether the Veteran's COPD was related to service, to include his in-service asbestos exposure.  The examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by the claimed in-service injury, event, or illness, to include asbestos exposure.  Instead, he opined that it was at least as likely as not that the Veteran's COPD and emphysema were caused by his long history of cigarette smoking.  The medical opinion noted that the Veteran had a 55 pack year history of cigarette smoking.  The examiner explained "[a]sbetsos exposure by inhalation is associated with diffuse pulmonary fibrosis, as well as pleural lung disease, including pleural thickening, pleural placques and pleural calcification [sic]," whereas "[c]igarette smoking is associated with the development of chronic obstructive pulmonary disease (COPD) as well as emphysema."  The chest CT scan reports did "not include any mention of pleural thickening, pleural placques or pleural calcifications [sic]."

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

In his September 2016 appellate brief, the representative cites to research conducted by NIOSH and a Swedish study, arguing that this information shows "it is probable that the Veteran's COPD was worsened by asbestos exposure."  The Board does not find the cited findings probative as neither addresses the Veteran's specific facts, nor provides medical evidence of a link between the Veteran's COPD.  The VA opinion is specific to the facts of the case.

The August 2014 Board remand noted "the Veteran ha[d] related competent evidence from a laboratory technician indicating that his COPD may be associated with the asbestos exposure," and thus the duty to provide a VA medical opinion had been triggered.  While the technician's statement was sufficient to trigger the duty to obtain a medical opinion, it is not adequate to show a nexus between the Veteran's COPD and his in-service asbestos exposure.  The note written at the top of the Veteran's January 2010 pulmonary function analysis provided no rationale explaining how asbestos could have caused or otherwise been associated with the Veteran's COPD.  Moreover, a laboratory technician is not a medical doctor, and any conclusion by a technician would be far outweighed in evidentiary value by an opinion from someone with medical training.  Thus, the statement by the VA laboratory technician is not adequate to substantiate a nexus between the Veteran's COPD and his in-service asbestos exposure.

The Board finds the September 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As stated above, the VA examiner reviewed the Veteran's entire claims file when making his medical opinion, including the Veteran's 2010 CT scan report.  The examiner found the chest CT scan reports did "not include any mention of pleural thickening, pleural placques or pleural calcifications [sic]."  He explained "[a]sbetsos exposure by inhalation is associated with diffuse pulmonary fibrosis, as well as pleural lung disease, including pleural thickening, pleural placques and pleural calcification [sic]," whereas "[c]igarette smoking is associated with the development of chronic obstructive pulmonary disease (COPD) as well as emphysema."  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the September 2014 VA examiner's opinion.

In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

While the Board recognizes the Veteran's assertions during his lifetime that his COPD was related to service and he was competent to testify as to events that occurred in military service, he was not competent to conclude that his COPD was incurred in or otherwise caused by his service or in-service asbestos exposure.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, COPD, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Respiratory issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible respiratory issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for COPD.


While the Board sympathizes with the appellant's loss of her spouse, unfortunately, the elements of service connection for COPD have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Service connection for COPD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


